Title: To Thomas Jefferson from Charles Thomson, 13 December 1808
From: Thomson, Charles
To: Jefferson, Thomas


                  
                     My dear and most ancient friend,
                     Harriston Decr. 13. 1808
                  
                  I am ashamed after so long a delay to acknowledge the receipt of your favour of the 3 July; more especially when I reflect on the pleasure which it gave me to find that I was still remembered by him whom I ardently love and esteem. I read over cursorily but with great satisfaction the correspondence you sent me. It perfectly coincided with what I expected and on which I relied. I resolved however to give it a second and more attentive perusal before I acknowledged the receipt of it. Just at that time began the printing of the work, in which I have been so long employed. This so engaged and engrossed my attention that I have not even yet had leisure to accomplish what I purposed. And having now so direct an opportunity I should deem myself unexcuseable if I did not at least let you know what has caused the delay & make some atonement for my seeming neglect.
                  Thomas Amies the bearer of this is the son of one of our capital manufacturers of paper. His father has within about a mile of me three paper mills at work; One of them is under the superintendance of this young man, who by his prudent conduct, close attention to business & discreet management in discharging the trust reposed in him, bids fair to become an eminently useful member of society. He is going to the federal city with a view to promote the sale of his paper and takes with samples of it which he flatters himself will upon examination be found not inferier to any imported from abroad.
                  By him I send you the first & second volume of my translation. The third is in great forwardness & the fourth and last will I hope be compleated in two or three months at farthest. These as fast as they are ready I will forward to you and crave your acceptance of the copy—a testimonial of the ardent, constant & unalterable love and esteem of Your old and sincere friend
                  
                     Cha Thomson
                     
                  
               